FILED
UNITED STATES COURT OF APPEALS APR 25 2011
MOLLY C. DWYER, CLERK
FOR THE NINTH CIRCUIT U.S. COURT OF APPEALS
SRI PURNAMA HUTAGAOL, No. 08-70848
Petitioner, Agency No. A096-345-310
v.
ORDER
ERIC H. HOLDER, Jr., Attorney General,
Respondent.
Before: BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.
Hutagaol’s petition for panel rehearing is granted and the memorandum
disposition filed on January 18, 2011, is Withdrawn. A replacement memorandum
disposition is being filed concurrently with this order.
No further petitions for rehearing Will be entertained in this closed case.

FILED
NOT FOR PUBLICATION APR 25 2011
MOLLY C. DWYER, CLERK
UNITED STATES COURT OF APPEALS US- COURT OF APPEALS
FOR THE NINTH CIRCUIT
SRI PURNAMA HUTAGAOL, No. 08-70848
Petitioner, Agency No. A096-345-310
v.
MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,
Respondent.
On Petition for Review of an Order of the
Board of Immigration Appeals
Submitted January 10, 2011
Before: BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.
Sri Purnama Hutagaol, a native and citizen of Indonesia, petitions pro se for
review of the Board of Immigration Appeals’ order dismissing her appeal from an
immigration judge’s decision denying her application for asylum, Withholding of
removal, and relief under the Convention Against Torture (“CAT”). We have
* This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary
v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and deny the petition for review.
The record does not compel the conclusion that Hutagaol established
extraordinary circumstances excusing the untimely filing of her asylum
application. See 8 C.F.R. § 1208.4(a); Toj-Culpatan v. Holder, 612 F.3d 1088,
1090-92 (9th Cir. 2010). Accordingly, Hutagaol’s asylum claim fails.
Substantial evidence supports the agency’s finding that Hutagaol did not
suffer past persecution because the discrimination she endured, the incidents
involving individuals throwing rocks at her home, and the disruption and bomb
threats against her church did not constitute persecution, even when considered
cumulatively. See Wakkary, 558 F.3d at 1059-60; Hoxha v. Ashcroft, 319 F.3d
1179, 1182 (9th Cir. 2003). Further, the record does not compel the conclusion
that Hutagaol demonstrated either a sufficiently individualized threat of
persecution, even as a member of a disfavored group, or a pattern or practice of
persecution against Christians in Indonesia to establish a clear probability of future
persecution. See Hoxha, 319 F.3d at 1184-85; see also Wakkary, 558 F.3d at 1061-
62, 1066 (“An applicant for withholding of removal will need to adduce a
considerably larger quantum of individualized-risk evidence to prevail .... ”).
2 08-70848

Accordingly, Hutagaol’s Withholding of removal claim fails. See 8 U.S.C.
§ 1231(b)(3).
Finally, substantial evidence supports the agency’s finding that Hutagaol did
not establish a likelihood of torture by, at the instigation of, or with the consent or
acquiescence of the Indonesian government. See Wakkary, 558 F.3d at 1067-68;
Villegas v. Mukasey, 523 F.3d 984, 988-89 (9th Cir. 2008). Accordingly, her CAT
claim fails.
PETITION FOR REVIEW DENIED.
3
08-70848